Exhibit 99 RPC, Inc. Reports Record Third Quarter 2010 Financial Results and Stock Split ● Revenues Increased by 128.7 Percent Compared to the Third Quarter of 2009 ● Diluted EPS for the Third Quarter Increased to $­­­­0.47, Compared to a Loss of $0.11 in Third Quarter 2009 ● Three-for-two stock split effective December 10, 2010 ● 16.7 percent increase in Quarterly Cash Dividend to $0.07 per Share (based on pre-split shares) ATLANTA, October 27, 2010 - RPC, Inc. (NYSE: RES) today announced its unaudited results for the third quarter ended September 30, 2010.RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States and in selected international markets. For the quarter ended September 30, 2010, revenues increased 128.7 percent to $302,200,000 compared to $132,159,000 in the third quarter last year.Revenues increased compared to the prior year due to higher activity levels, particularly in service lines with significant customer relationships, improved pricing, and some capacity increases.Operating profit for the quarter was $74,390,000 compared to an operating loss of $14,907,000 in the prior year.Net income for the quarter was $46,269,000 or $0.47 earnings per diluted share ($0.32 adjusted for the three-for-two split), compared to a net loss of $10,385,000 or $0.11 loss per share last year ($0.07 adjusted for the three-for-two split).Earnings before interest, taxes, depreciation and amortization (EBITDA) increased to $107,922,000 compared to $18,985,000 in the prior year. 1 Cost of revenues was $162,529,000, or 53.8 percent of revenues, during the third quarter of 2010, compared to $90,442,000, or 68.4 percent of revenues, in the prior year.Cost of revenues increased due to the variable nature of many of these expenses.However, cost of revenues as a percentage of revenues decreased significantly due to leverage of employment and other direct costs over higher activity levels, and improved pricing for our services. Selling, general and administrative expenses were $33,095,000 in the third quarter of 2010, a 44.9 percent increase compared to $22,843,000 in the prior year.This increase was primarily due to increases in total employment costs, including increased incentive compensation consistent with improved operating results.As a percentage of revenues, however, these costs decreased to 11.0 percent in 2010 compared to 17.3 percent last year due to the fixed nature of many of these expenses.Depreciation and amortization were $33,091,000 during the quarter, approximately the same as the third quarter of last year.Interest expense increased from $533,000 last year to $707,000 in 2010 due to higher average interest rates during the quarter as compared to the prior year. For the nine months ended September 30, 2010, revenues increased 76.4 percent to $768,240,000 compared to $435,448,000 last year.Net income was $91,271,000 or $0.93 earnings per diluted share ($0.62 adjusted for the three-for-two split), compared to net loss of $17,543,000 or $0.18 loss per diluted share last year ($0.12 adjusted for the three-for-two split). RPC also announced that its Board of Directors has approved a three-for-two split of the Company's outstanding common shares.The split will be effected by issuing one additional share of common stock for every two shares of common stock held.The additional shares of common stock will be distributed on December 10, 2010 to holders of record at the close of business on November 10, 2010.No fractional shares will be issued.Fractional share amounts resulting from the split will be paid to stockholders in cash. 1EBITDA is a financial measure which does not conform to generally accepted accounting principles (GAAP).Additional disclosure regarding this non-GAAP financial measure is disclosed in Appendix A to this press release. Page 2 3rd Quarter 2010 Press Release “We are pleased to report strong sequential and year-over-year improvement in our operating results for the third quarter of 2010,” stated Richard A. Hubbell, RPC’s President and Chief Executive Officer. “The average domestic rig count during the third quarter was 1,618, a 66.8 percent increase compared to the same period in 2009, and a 7.4 percent increase compared to the second quarter.The average price of natural gas was $4.30 per Mcf, a 37.9 percent increase compared to the prior year, while the average price of oil was $75.89 per barrel, an 11.4 percent increase compared to the prior year, but a 2.6 percent decrease from the previous quarter.Our revenues increased at a greater rate than these industry indicators due to higher utilization of our equipment operating to support significant and growing customer relationships in several service-intensive unconventional basins.These operations are taking place in regions in which we have a large presence and technical expertise.Most of our service lines generated stronger sequential and year-over-year results and benefited from improved activity levels and higher pricing during the quarter.While we maintain a very favorable opinion regarding the current operating environment, as utilization levels increase, we are carefully monitoring the availability and cost of both labor and raw materials used in providing our services. “During the third quarter RPC re-financed its revolving credit facility.We are pleased with its terms as it is sufficient to fund our near-term growth opportunities.Our capital expenditures during the quarter were $49.3 million as we made payments on some of the equipment purchases to expand our capacity and took delivery of some new equipment.We have made progress with existing and potential customer relationships and believe that our equipment delivery schedules will meet the requirements of these relationships. “Our Board approved a three-for-two stock split at its regular quarterly meeting,” stated Hubbell.“This is the fifth split in RPC's history.Also, our Board voted to increase our quarterly cash dividend, which will be paid on pre-split shares, by 16.7 percent, from $0.06 to $0.07.These decisions are responses to our strong earnings, confidence in our continued long term growth and our strengthening balance sheet.We believe these actions will reward our stockholders and enhance the investment appeal of our common stock.” Summary of Segment Operating Performance RPC’s business segments are Technical Services and Support Services. Technical Services includes RPC’s oilfield service lines that utilize people and equipment to perform value-added completion, production and maintenance services directly to a customer’s well.These services are generally directed toward improving the flow of oil and natural gas from producing formations or to address well control issues.The Technical Services segment includes pressure pumping, coiled tubing, hydraulic workover services, nitrogen, downhole tools, surface pressure control equipment, well control, and fishing tool operations. Support Services includes RPC’s oilfield service lines that provide equipment for customer use or services to assist customer operations.The equipment and services offered include rental of drill pipe and related tools, pipe handling, inspection and storage services and oilfield training services. Technical Services revenues increased 130.4 percent for the quarter compared to the prior year due to higher activity levels from expanded customer commitments and improved pricing.Support Services revenues increased by 115.7 percent during the quarter compared to the prior year because of higher activity levels in the service lines within this segment. Operating profit in Technical Services improved due to higher revenues, improved pricing, and cost leverage. Operating profit in Support Services increased due to higher revenues and cost leverage in the service lines which comprise this segment. Page 3 3rd Quarter 2010 Press Release Three Months Ended September 30
